

115 HR 3458 IH: Make Identifiable Criminal Rounds Obvious Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3458IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Brown of Maryland (for himself, Mr. Brady of Pennsylvania, Mr. Cicilline, Mr. Connolly, Mr. Gutiérrez, Mr. Larson of Connecticut, Mr. McEachin, Ms. Norton, Mr. Raskin, Ms. Schakowsky, Mr. Serrano, Mr. Suozzi, and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require certain semiautomatic pistols manufactured, imported, or sold by Federal firearms
			 licensees to be capable of microstamping ammunition, and to prohibit the
			 removal, obliteration, or alteration of the microstamped code or
			 microstamping capability of a firearm.
	
 1.Short titleThis Act may be cited as the Make Identifiable Criminal Rounds Obvious Act or the MICRO Act. 2.Requirement that certain semiautomatic pistols manufactured, imported, or sold by Federal firearms licensees be capable of microstamping ammunition Section 923 of title 18, United States Code, is amended by adding at the end the following:
			
				(m)
					(1)
 (A)A person licensed under this chapter shall not manufacture, import, or transfer a semiautomatic pistol to which this subparagraph applies that is not capable of microstamping ammunition.
 (B)For purposes of subparagraph (A), a pistol is capable of microstamping ammunition if— (i)a microscopic array of characters that identify the make, model, and serial number of the pistol is etched into the breech face and firing pin of the pistol; and
 (ii)when ammunition is fired from the pistol, the characters are copied from the breech face and firing pin onto the cartridge case of the ammunition.
 (C)Subparagraph (A) shall apply only to semiautomatic pistols which— (i)are manufactured, or imported into the United States, on or after the effective date of this subsection; and
 (ii)have not been transferred to a person not licensed under this chapter. (2)Whoever violates paragraph (1) shall be fined an amount equal to—
 (A)in the case of a first such violation by the violator, $1,000 multiplied by the number of semiautomatic pistols involved in the violation;
 (B)in the case of a second such violation by the violator, $2,000 multiplied by the number of semiautomatic pistols involved in the violation; or
 (C)in the case of a third such violation by the violator, $3,000 multiplied by the number of semiautomatic pistols involved in the violation..
		3.Prohibition on the removal, obliteration, or alteration of the microstamped code or microstamping
			 capability of a firearm
 (a)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (t) the following:
				
					(v)
 (1)It shall be unlawful for any person to remove, obliterate, or alter the microstamped code or microstamping capability of a firearm that has been shipped or transported in interstate or foreign commerce.
 (2)Paragraph (1) shall not apply to the replacement of a firing pin that is damaged or worn, and is in need of replacement..
 (b)PenaltiesSection 924 of such title is amended by adding at the end the following:  (q) (1) (A)In the case of a knowing violation of section 922(v), the Attorney General may, after notice and opportunity for hearing—
 (i)subject the violator to a civil penalty in an amount equal to not more than $5,000; and (ii)if the violator is a licensed manufacturer, licensed importer, or licensed dealer, suspend for not more than 6 months, or revoke, any license issued to the licensee under this chapter.
 (B)An action under subparagraph (A) may be reviewed only as provided under section 923(f). (2)The suspension or revocation of a license or the imposition of a civil penalty under paragraph (1) shall not preclude any administrative remedy that is otherwise available to the Attorney General..
 4.Effective dateThe amendments made by this Act shall take effect on the date that is 2 years after the date of the enactment of this Act.
		